DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 9/14/2020, 12/3/2020 (1 page), 12/3/2020 (3 pages), 2/17/2021, 4/30/2021, 1/26/2022, and 5/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The Office notes that foreign reference WO 2019/023473 A1 (43 pages) cited as Cite No. 73 in the IDS, filed on 9/14/2020, was not considered because the foreign reference does not appear to be relevant to the instant invention. If the applicant wishes for this reference to be considered, a concise explanation of the relevance to the instant invention must be provided. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: catch “16,” finish “18,” “eddy current brake “44,” electromagnetic coils “46,” encoder “48,” coil current driver “50,” and microcontroller “52.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movable inertial element” in claim 29 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “a movable inertial element” in claim 29 has been interpreted to cover a flywheel as described in page 3 line 11 of the specification, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0099178 (Schaefer et al., hereinafter “Schaefer”) in view of US 4,798,378 (Jones).
Regarding claim 29, Schaefer discloses a rowing exercise machine (exercise/rowing machine 600 - FIG. 6A) comprising 
a movable inertial element (flywheel 616 - FIG. 6A, para 0054), 
a brake 618 coupled to the movable inertial element 616 (electrical generator 618 communicates a torque load to the flywheel 616 increasing the resistance to acceleration of the flywheel 616 - para 0054),
a rowing grip 608 coupled to the movable inertial element 616 (FIG. 6A), and 
control circuitry 632 coupled to the brake 618 to cause a resistance to motion of the rowing grip during part of a rowing stroke (para 0054), the resistance to motion of the rowing grip during a drive phase of the rowing stroke conforming to a target resistance to motion of the rowing grip (the controller 632 can require the rower 602 to maintain a certain power output that matches a calculated, target Tload, where the certain power output can be adjusted by the torque/resistance loads on the flywheel 616 - para 0068), 
a storage containing information defining the target resistance to motion and usable by the control circuitry to impart the target resistance to motion to the rowing grip, the target resistance to motion comprising any arbitrary target resistance to motion (data in cooperation with various tunable parameters and a team algorithm stored in a memory capability are conveyed to the controller 632 to alter the load experienced by the rower 602 - para 0066).
Schaefer teaches the invention as substantially claimed, see above, but does not disclose an eddy current brake coupled to the movable inertial element.
Jones teaches a magnetic field generator 60 for a flywheel 53, where rotation of the flywheel 53 by a user pulling on a handle 47 will rotate the rim 56 through the magnetic field produced by a stationary field coil 65 with the result that eddy currents will be generated, thus producing a braking torque on the flywheel 53 and a resistance against the user (Col 4:50 to 5:18, FIGS. 3 and 5-6).
It has been held that simple substitution of one known element for another to obtain predictable results will support a conclusion of obviousness. See MPEP 2143 I B. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Schaefer’s electrical generator with the magnetic field generator as taught by Jones as they are equivalent means for producing a braking torque on a flywheel of a rowing exercise machine.
Regarding claim 30, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the information contained in the storage is not changeable (athlete may exercise on an isolated exercise machine at a fixed load level without engaging a load profile, thus not changing the load profile in the storage - para 0096).
Regarding claim 31, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the information contained in the storage is changeable to information received at the rowing exercise machine through the Internet (the different profiles of each mimicked exercise device can be stored in the memory of the controller, each profile can include changes to any number of numerical values associated with the desired load profile - para 0079; the controller 632 can communicate through a network such as shown in FIG. 5 - para 0054; the network can be the internet - para 0035).
Regarding claim 32, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the information contained in the storage is changeable in response to inputs from user interface controls of a user interface (exercise machine comprises a user interface 612 - para 0054, FIG. 6A; user interface can comprise one or more of information input from the athlete - para 0033; the computer accepts a number of numerical parameters as inputs stored in the memory, and the athlete can input parameters such as physical characteristics of the athlete (e.g., mass), and other variables via the user interface, which would result in the storage being changed with the new data - para 0037).
Regarding claim 33, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the target resistance to motion comprises a resistance to motion of an existing model or design of a mechanical ergometer (the controller 632 can be programmed to replicate the load felt by an operator on any number of actual watercrafts, such as a one-person scull, two-person scull, four-person scull, two-person sweep, four-person sweep, or eight person sweep - para 0079).
Regarding claim 34, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the target resistance to motion is the same as the target resistances to motion of other rowing exercise machines of a given model or design (different operators on separate exercise machines can use the same model exercise machine in order to each have the same desired load profile - para 0086).
Regarding claim 35, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the target resistance to motion applies to all of the successive strokes during a rowing session of a rower (load profile is capable of being applied to all of the successive strokes during a rowing session of a rower - para 0068).
Regarding claim 36, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the target resistance to motion is different for different strokes during a rowing session of a rower (resistance presented by the handle or oar to athlete 202 will vary throughout each stroke and from stroke to stroke - para 0041).
Regarding claim 37, modified Schaefer teaches the rowing exercising machine of claim 29, and Schaefer further discloses the resistance to motion of the rowing grip caused by the control circuitry is based on one or more parameter values, and the parameter values comprise one or more of: position of the rowing grip, velocity of the rowing grip, ambient temperature, timing in relation to a training schedule, heart rate of a user, skin resistance of the user, and intervention by an observer (user of coach device 540 can be interpreted as an observer and can intervene with specific conditions that will influence the load profile of the run - para 0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784